                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    CHRISTOPHER SMITH,                         :       Case No. 1:12-cv-425
                                               :
          Petitioner,                          :       Judge Timothy S. Black
                                               :
    vs.                                        :       Magistrate Judge Michael R. Merz
                                               :
    WARDEN, Toledo Correctional                :
    Institution,                               :
                                               :
           Respondent.                         :

      ORDER TO RESPONDENT TO SUBMIT RESPONSE AND DOCUMENTS

          On April 13, 2020, Respondent filed a response in opposition to Petitioner’s most

recent emergency motion. (Doc. 136). In the response, Respondent asserts that:

“[Petitioner] was released by Respondent pursuant to this Court’s order of unconditional

habeas relief. [Petitioner] was then rearrested under the authority of a state court issued

order.” (Id. at 3) (emphasis added).

          In support of the response, Respondent also attached the following: (1) a Release

Notice dated April 10, 2020; (2) a document captioned, “Certificate of Removal,” signed

by the Hamilton County Prosecutor, and which appears to seek the issuance of a warrant;

and (3) a state court’s order captioned “Entry Authorizing [TCI] to Turn Over Custody of

[Petitioner] to Hamilton County Sheriff,” which orders that Petitioner be turned over to

the Hamilton County Sheriff’s Office.1


1
 The State Court’s Order appears to serve the purpose of a writ of habeas corpus ad
prosequendum. However, the State Court’s Order does not expressly authorize Respondent to
hold Petitioner for any length of time absent a valid basis for his continued custody.
       Thus, Respondent has yet to provide this Court with a valid arrest warrant,

indicating that there was an independent basis upon which to continue Petitioner’s

detention, after this Court issued the Unconditional Writ, invalidating the underlying

conviction and ordering Petitioner’s immediate release.

       The Court therefore ORDERS that, no later than 10:00 a.m. on April 15, 2020:

   1. Respondent’s counsel shall file a verified statement, answering YES or NO,
      whether an arrest warrant was issued against and executed upon Petitioner, after
      this Court issued its Unconditional Writ, and upon which Petitioner’s continued
      detention was based;

   2. If such an arrest warrant was issued and executed, Respondent’s counsel shall
      obtain and file a copy of the arrest warrant as originally issued, as well as a copy
      of the returned, executed arrest warrant; and

   3. In the event that no arrest warrant was issued, Respondent shall provide a sworn
      affidavit, indicating any and all specific information and documentation upon
      which he relied as a basis to continue holding Petitioner after the issuance of this
      Court’s Unconditional Writ.

       IT IS SO ORDERED.

Date: April 14, 2020
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
